Citation Nr: 1312347	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-45 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for major depression with panic attacks.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1965 to November 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2013, the Board received VA audiological treatment records from the appellant dated from August 2012 to November 2012.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2012).  The appellant has not waived RO review of the evidence.  However, as the case is being remanded, there is no prejudice to the appellant.  

The issue of whether new and material evidence has been received to reopen a claims for entitlement to service connection for bilateral hearing loss and tinnitus, and the reopened claim for entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2009 Board decision denied the appellant's claim of entitlement to service connection for major depression with panic attacks.

2.  The appellant appealed the February 2009 decision to the United States Court of Appeals for Veterans Claims (Court), but withdrew his appeal and the case was dismissed. 

3.  Evidence submitted subsequent to the February 2009 Board decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision is final as to the claim of entitlement to service connection for major depression with panic attacks.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2012).  

2.  New and material evidence has been received since the February 2009 Board decision to reopen the claim of entitlement to service connection for major depression with panic attacks.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

As to the petition to reopen the previously disallowed claim for major depression, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997). 

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III. Analysis

In an October 2005 rating decision, the RO denied entitlement to service connection for major depression with panic attacks.  The RO found the appellant's major depression neither occurred in nor was caused by service.  The appellant appealed the decision to the Board.  In February 2009, the Board denied the appellant's claim for entitlement to service connection for major depression with panic attacks, claimed as depression.  The Board found that major depression with panic attacks was not shown to have been present in service, or for many years thereafter, nor was it the result of any incident or incidents of the appellant's period of active military service.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  However, the appellant withdrew the appeal and the case was dismissed in November 2009.  Thus, the February 2009 Board decision is final.  38 C.F.R. §§ 20.1100.

At the time of the February 2009 Board decision, the evidence of record included the appellant's service treatment records, VA treatment records and private treatment records.  

The evidence added to the record subsequent to the last final denial includes a November 2009 opinion from D.R.S., M.D.  In the opinion, Dr. D.R.S. stated that by May of 1995, the appellant had chronic peptic ulcer disease.  Eventually he was placed on anti-anxiety medication.  Dr. D.R.S. stated that "it is very likely that the stress and trauma involved in the service in 1968 in Iceland caused or contributed to these conditions."  The appellant's VA treatment records reflect that he had been diagnosed with major depression and agoraphobia with panic disorder.  See e.g. July 2007 VA treatment record.  The VA treatment records reflect that he took paroxetine for mood.  Id.  As the appellant took anti-anxiety medication for major depression, Dr. D.R.S. appears to be referring to the appellant's major depression in his opinion.  The November 2009 opinion is new.  Additionally, as Dr. D.R.S. stated that it is very likely that the stress and trauma involved in service caused or contributed to the condition, the opinion relates to an unproven element of the claim.  The appellant is service-connected for duodenal ulcer disease and gastroesophageal reflux.  Dr. D.R.S.'s statement also raises the possibility that the appellant's major depression was related to his service-connected duodenal ulcer disease.  

As noted above, the Court has held that new and material evidence is not required as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  As the November 2009 opinion relates to an unproven element of the claim it raises a reasonable possibility of substantiating the claim and is material.

The Board finds that since the February 2009 Board decision, new and material evidence has been received to reopen the claim for service connection for major depression.  As the November 2009 opinion indicates that the appellant's major depression is related to service, it relates to an unestablished fact necessary to substantiate the claim.  As such, this evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim. Accordingly, reopening the claim is warranted.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for major depression is reopened, and the appeal, to this extent, is granted.


REMAND

The Board notes that although the appellant specified that he sought service connection for panic attacks (depression) in his November 2009 claim, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appellant has asserted that he has had anxiety symptoms since his service in Iceland.  See February 2005 VA psychiatry consultation report.  As a lay person, the appellant is competent to report symptoms capable of lay observation such as anxiety symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant was evaluated at a VA examination in May 2010.  The examiner found that the appellant's major depressive disorder and generalized anxiety disorder were not caused by or a result of service-connected duodenal ulcer disease and gastroesophageal reflux.  The examiner noted that there was no support found within the clinical literature indicating that development of major depressive disorder or generalized anxiety disorder or panic attacks was caused by duodenal ulcers or acid reflux.  The VA examiner further noted that while the appellant reported complaints of depression, anxiety or general stress associated with time spent in Iceland during military service, there was no evidence of treatment for mental health complaints during that time or immediately following.  Events noted by the appellant as stressful within service did not appear of magnitude to reasonably cause recurrent symptoms at this distal time frame.  Review of mental health records suggested that later factors might have had a stronger influence (e.g., development of multiple medical problems).  The VA examiner stated that there did not appear to be a link between current mental health diagnoses and military service.  

The Board finds that the VA examiner's opinion is inadequate.  Although the VA examiner addressed whether the appellant's major depressive disorder and generalized anxiety disorder were caused by or a result of service-connected duodenal ulcer disease and gastroesophageal reflux, she did not address whether the conditions were aggravated by the service-connected disabilities.  Service connection on a secondary basis may be granted for a disability which is proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2012).  Additionally, the examiner indicated that later factors may have had a stronger influence on his mental disabilities, "e.g. development of multiple medical problems."  One of the appellant's medical problems is his service-connected duodenal ulcer disease and gastroesophageal reflux.  As the examiner did not specify what medical problems may have had a stronger influence on his mental disabilities, the rationale is unclear.  Finally, the February 2005 VA consultation report indicates the appellant had major depression recurrent with strong seasonal affective component with onset during tour of duty to Iceland.  The VA examiner did not address the seasonal aspect of the appellant's depression including his reports about the limited sunlight in Iceland during part of his time there in service.  VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner's opinion and rationale are inadequate, the Board finds that the claim must be remanded for a new VA opinion.

In regard to the appellant's petition to reopen his claim for service connection for bilateral hearing loss, the Board finds that further development is necessary prior to adjudication of the claim.  A report of contact from September 2012 reflects that the appellant stated that he had new medical evidence since the claim was last denied in February 2009 and he was currently being treated for his hearing loss at the Lexington VA Medical Center.  The complete VA treatment records in the file only date to September 2010.   In April 2013, the Board received VA audiological treatment records dated from August 2012 to November 2012.  As the appellant indicated that he was being treated for his hearing loss at the VA Medical Center in September 2012, and there are no VA treatment records dated between September 2010 and August 2012, there may be additional VA treatment records relevant to the claim.   38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Board requests the appellant's complete VA treatment records from September 2010 to present.  

In a December 2004 VA examination report, the examiner found that the appellant's tinnitus and high frequency hearing loss were likely due to the same etiology.  Consequently, the Board finds that the appellant's claim to reopen his claim for service connection for tinnitus is inextricably intertwined with the claim for service connection for hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide new evidence relating to his claims, including the new medial evidence referenced in the September 2012 report of contact.  

2.  Obtain all of the appellant's VA treatment records from September 2010 to present.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, provide the claims file to a VA examiner to determine the following:

a) Whether it is at least as likely as not (likelihood of at least 50%) that the appellant's acquired psychiatric disabilities, to include major depressive disorder and generalized anxiety disorder, were incurred in or caused by service, to include his time spent in Iceland.

b)  Whether it is at least as likely as not (likelihood of at least 50%) that the appellant's acquired psychiatric disabilities, to include major depression and generalized anxiety disorder are caused or aggravated by his service-connected duodenal ulcer disease and gastroesophageal reflux.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the VA clinician finds that another VA examination is necessary to provide an opinion, such should be accomplished.

4.  Thereafter, readjudicate the issues on appeal of whether new and material evidence has been received to reopen claims for entitlement to service connection for bilateral hearing loss and tinnitus and the reopened issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


